Name: 2008/902/EC: Commission Decision of 7 November 2008 concerning the non-inclusion of napropamide in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing that substance (notified under document number C(2008) 6281) ((Text with EEA relevance))
 Type: Decision_ENTSCHEID
 Subject Matter: health;  means of agricultural production;  trade policy;  agricultural activity;  competition
 Date Published: 2008-12-04

 4.12.2008 EN Official Journal of the European Union L 326/35 COMMISSION DECISION of 7 November 2008 concerning the non-inclusion of napropamide in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing that substance (notified under document number C(2008) 6281) (Text with EEA relevance) (2008/902/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular the fourth subparagraph of Article 8(2) thereof, Whereas: (1) Article 8(2) of Directive 91/414/EEC provides that a Member State may, during a period of 12 years following the notification of that Directive, authorise the placing on the market of plant protection products containing active substances not listed in Annex I to that Directive that are already on the market two years after the date of notification, while those substances are gradually being examined within the framework of a programme of work. (2) Commission Regulations (EC) No 451/2000 (2) and (EC) No 1490/2002 (3) lay down the detailed rules for the implementation of the third stage of the programme of work referred to in Article 8(2) of Directive 91/414/EEC and establish a list of active substances to be assessed with a view to their possible inclusion in Annex I to Directive 91/414/EEC. That list includes napropamide. (3) For napropamide the effects on human health and the environment have been assessed in accordance with the provisions laid down in Regulations (EC) No 451/2000 and (EC) No 1490/2002 for a range of uses proposed by the notifier. Moreover, those Regulations designate the rapporteur Member States which have to submit the relevant assessment reports and recommendations to the European Food Safety Authority (EFSA) in accordance with Article 10(1) of Regulation (EC) No 1490/2002. For napropamide the rapporteur Member State was Denmark and all relevant information was submitted on 6 September 2005. (4) The assessment report has been peer reviewed by the Member States and the EFSA within its Working Group Evaluation and presented to the Commission on 26 March 2008 in the format of the EFSA conclusion regarding the peer review of the pesticide risk assessment of the active substance napropamide (4). This report has been reviewed by the Member States and the Commission within the Standing Committee on the Food Chain and Animal Health and finalised on 11 July 2008 in the format of the Commission review report for napropamide. (5) During the evaluation of this active substance, a number of concerns have been identified. In particular it was not possible to perform a reliable risk assessment for the leaching of the metabolite NOPA to the groundwater on the basis of the available data. Moreover, the available data did not demonstrate that the risks to aquatic organisms and fish eating birds and mammals are acceptable. Consequently, it was not possible to conclude on the basis of the information available that napropamide met the criteria for inclusion in Annex I to Directive 91/414/EEC. (6) The Commission invited the notifier to submit its comments on the results of the peer review and on its intention or not to further support the substance. The notifier submitted its comments which have been carefully examined. However, despite the arguments put forward by the notifier, the concerns identified could not be eliminated, and assessments made on the basis of the information submitted and evaluated during the EFSA expert meetings have not demonstrated that it may be expected that, under the proposed conditions of use, plant protection products containing napropamide satisfy in general the requirements laid down in Article 5(1)(a) and (b) of Directive 91/414/EEC. (7) Napropamide should therefore not be included in Annex I to Directive 91/414/EEC. (8) Measures should be taken to ensure that authorisations granted for plant protection products containing napropamide are withdrawn within a fixed period of time and are not renewed and that no new authorisations for such products are granted. (9) Any period of grace granted by a Member State for the disposal, storage, placing on the market and use of existing stocks of plant protection products containing napropamide should be limited to twelve months in order to allow existing stocks to be used in one further growing season, which ensures that plant protection products containing napropamide remain available to farmers for 18 months from the adoption of this Decision. (10) This Decision does not prejudice the submission of an application for napropamide according to the provisions of Article 6(2) of Directive 91/414/EEC, the detailed implementation rules of which have been laid down in Commission Regulation (EC) No 33/2008 (5), in view of a possible inclusion in its Annex I. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Napropamide shall not be included as active substance in Annex I to Directive 91/414/EEC. Article 2 Member States shall ensure that: (a) authorisations for plant protection products containing napropamide are withdrawn by 7 May 2009; (b) no authorisations for plant protection products containing napropamide are granted or renewed from the date of publication of this Decision. Article 3 Any period of grace granted by Member States in accordance with the provisions of Article 4(6) of Directive 91/414/EEC, shall be as short as possible and shall expire on 7 May 2010 at the latest. Article 4 This Decision is addressed to the Member States. Done at Brussels, 7 November 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. (2) OJ L 55, 29.2.2000, p. 25. (3) OJ L 224, 21.8.2002, p. 23. (4) EFSA Scientific Report (2008), 140, 1-72. Conclusion regarding the peer review of the pesticide risk assessment of the active substance napropamide finalised 26 March 2008. (5) OJ L 15, 18.1.2008, p. 5.